Title: From Thomas Jefferson to D. L. Morel, 21 December 1806
From: Jefferson, Thomas
To: Morel, D. L.


                        
                            Sir
                            
                            Washington Dec. 21. 06.
                        
                        Your favor of Dec. 15. is recieved, and that of Sep. 29. had come to hand in due time. being entirely
                            unskilled myself in Nautical things, I referred your letter of Sep. 29. to an officer in that line, who returned me the
                            observations on it which I now inclose to you: and I inclose them in order that by presenting to you the doubts
                            entertained by professional men, you may be enabled to perfect your conception wherever it may be defective. Accept my
                            salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    